Title: Abigail Adams to William Smith, 23 July 1798
From: Adams, Abigail
To: Smith, William


          
            my dear sir
            Philadelphia July 23d 1798
          
          I have coverd to you the dispatches which are for Thomas Welch to take with him. I hope in the course of the present week to set out for Quincy, but cannot depend upon any thing, as we know not what a day will bring forth, and it is high time Something of concequence should reach us—
          You will see the appointments for the staff of the Army, and will hear of a Negative I doubt not. When the secretary of war went to Mount Vernon a List of some officers were sent for the Gen’ll’s selection and Approbation & arrangment. in the Return, he had Named col smith for Adjutent Generall the President accordingly sent his Nominations to the senate. in the Evening three Memmbers calld upon him, and requested him to withdraw that nomination He inquired for what Reason? the Replie, was because the col had been a speculator and was a Bankrupt, and an Antifederalist. the President desired them to look at the list, and they would find many upon it who had been equally speculators and some whose circumstances were not more Eligible, that no pecuniary matters would fall under his care or belong to it, that the publick service could not be endangerd, that he was universally allowd to be a Brave officer, that he had fought & bled in the service of his Country, and that as to the Charge of his being antifederal, he was perswaided there could be no solid foundation for it, that Genll Washington had assignd to him that department. he knew his abilities as a soldier, and that having made the nomination he had not done it without previous consideration, and that if the senate chose to negative him they had a right so to do, but he would not withdraw the nomination. they all accordingly negatived him,—& I believe have discarded a man of as much military skill and knowledge as any upon the List. it was the

last day of the session & their were many secreet springs at work. some were made the tools of they knew not whom, and some were glad to retaliate for their dissapointment in their commander in Chief—others glad to do any thing which they thought would wound the President, and some I should fully believed, acted from Principle, if they had not voted for Lee of Virgina. a Report had been circulated, I fully believe without the least coulour of truth, that col smith was active in the late Election of Levingstone— this I never heard of before— I know that he has been into Nyork but twice or thrice since he returnd home. I cannot however say but what much of the unpopularity in which he is placed, is oweing to his own folly and indiscretion, which has ever been condemnd by the President & by me, as fully as by others— yet as an officer he was beloved and would have served I doubt not with as much Zeal Bravery and skill, as he who is the Idol of a Party, and whom they are striving to exalt beyond his deserts. No man half so voilently opposed the col as mr Goodhue who is equally an Idolater of the other, receiving however his cue from an other hand. mr Goodhue tho rough and Blunt, is an honest man, warmly attachd to the honour and independance of his Country—and would not do a thing which he thought would injure its interest for his best Friend, or his Right Hand. yet certain partialities will bias the mind when we have a good Opinion of the Judgement and understanding of an other, and by that of an other I believe him actuated without knowing it. I cannot say but that I regreet the opinion—as I think it will wound & hurt the col more than any thing he ever met with; tho he has not solisited nor askd for any appointment. He has said he was ready and willing to serve his Country if he should be call’d into the service— These matters are in confidence I believe if more time had taken the result would have been different.
          we hear not any thing to be relied upon respecting mr Gerry. Bache, says he is negotiating successfully— from the last European accounts, I believe the power of the French Armie’s to have been at the Zenith. their numerous Possessions will give them employ enough to keep them. if we are in a state of preparation, we may be secure, but weakness & disunion will invite them, and destroy us— the united and formidable appearence of Great Britain keeps them in Awe, nor do I believe they will ever attempt an invasion unless it may be partially. they may send a small fleet here and greatly injure and harrass us— I wish there Emissaries were all known and Sent into their own Country— N York behaves very democratically very

Antifederal, and individual exertion does not get the assendency over the intrigues and machinations of the Jacobins— Virgina has in many Parts of it exprest more harmony of Sentiment, more confidence in the Government and more determined resolution to repell agressions. such have been all the addresses from that quarter, with two exceptions—and their have been many both from citizens & officers—
          My kind Love to mrs Smith and the / Children from your truly affectionate / Friend
          
            Abigail Adams
          
        